Citation Nr: 0728707	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-41 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
2003, for the award of service connection and a 100 percent 
disability rating for adenocarcinoma of the lungs, for 
accrued benefit purposes.

2.  Entitlement to an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for post-traumatic stress disorder (PTSD), for accrued 
benefit purposes.

3.  Entitlement to an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for residuals of a right wrist fracture, for accrued benefit 
purposes.

4.  Entitlement to an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for residuals of a right elbow fracture, for accrued benefit 
purposes.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for accrued benefit 
purposes, for the period from November 1, 2002, to March 30, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  He died in April 2003.  The appellant is the 
veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in October 2002 and October 
2003 that, in part, granted service connection for PTSD, 
residuals of fracture of right wrist, and residuals of 
fracture of right elbow-each assigned an effective date of 
March 18, 2002; granted service connection for adenocarcinoma 
of the lung evaluated as 100 percent disabling, effective 
March 31, 2003; and denied TDIU benefits.  The appellant 
timely appealed for earlier effective dates and for TDIU 
benefits, for accrued purposes.

In April 2007, the appellant testified during a hearing 
before the undersigned at the RO.  Also, during the hearing, 
the undersigned granted the appellant's request for a 60-day 
abeyance to submit additional documentary evidence.  In June 
2007, VA received formal documentation of the appellant's 
change in representation.  See 38 C.F.R. §§ 20.600-20.603 
(2006).  The appellant previously was represented by a 
veterans' service organization.  

As discussed further below, the Board has re-characterized 
the appeal for entitlement to TDIU benefits, for accrued 
purposes, as encompassing the period from November 1, 2002, 
to March 30, 2003.


FINDINGS OF FACT

1.  On March 18, 2002, VA received the veteran's original 
claim for service connection for PTSD, residuals of a right 
wrist fracture, and residuals of a right elbow fracture; each 
of these claims was pending at the time of the veteran's 
death.

2.  There was no pending claim prior to March 18, 2002, 
pursuant to which service connection and compensation for 
PTSD, residuals of a right wrist fracture, and residuals of a 
right elbow fracture could have been granted.  

3.  On March 31, 2003, VA received the veteran's original 
claim for service connection for adenocarcinoma of the lungs; 
this claim was pending at the time of the veteran's death.

4.  There was no pending claim prior to March 31, 2003, 
pursuant to which service connection and a 100 percent 
disability rating for adenocarcinoma of the lungs could have 
been granted.  

5.  Prior to March 31, 2003, service connection had been 
established for PTSD, rated as 30 percent disabling; 
residuals of a right wrist fracture, rated as 10 percent 
disabling; and residuals of a right elbow fracture, rated as 
0 percent (noncompensable) disabling-for a combined 
disability rating of 40 percent, effective March 18, 2002. 

6.  For the period from November 1, 2002, to March 30, 2003, 
the veteran was unemployed, and his work history was 
unstable. 

7.  For the period from November 1, 2002, to March 30, 2003, 
the veteran's service-connected disabilities have not been 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for PTSD, for accrued benefit purposes, are not met.  
38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for residuals of a right wrist fracture, for accrued benefit 
purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an effective date earlier than March 18, 
2002, for the award of service connection and compensation 
for residuals of a right elbow fracture, for accrued benefit 
purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date earlier than March 31, 
2003, for the award of service connection and a 100 percent 
disability rating for adenocarcinoma of the lungs, for 
accrued benefit purposes, are not met. 38 U.S.C.A. §§ 1110, 
1131, 1116, 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 
(2006).

5.  For the period from November 1, 2002, to March 30, 2003, 
the criteria for a TDIU, for accrued benefit purposes, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2002, November 2003, and March 2007, the RO 
notified the appellant of elements of service connection, and 
the evidence needed to establish each element; and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating actions on 
appeal.  Notwithstanding the March 2007 letter, the timing 
deficiency was remedied by the fact that the appellant's 
claims were re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Other than her April 2007 
testimony, the appellant submitted no additional evidence 
following issuance of the March 2007 letter; hence, no re-
adjudication by the RO followed, and no supplemental 
statement of the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2007 letter provided the appellant with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The appellant has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.

Lastly, the law, and not the facts, is dispositive of the 
claims for an earlier effective date.  Hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
each of those claims.  Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West Supp. 2006); 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims file on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2006).

A.  Earlier Effective Dates, for Accrued Purposes

The appellant contends, in essence, that, for accrued benefit 
purposes, she is entitled to earlier effective dates because 
symptoms of each disability were present prior to the 
assigned effective dates.  However, there is no legal basis 
for assignment of such earlier effective dates in this case.  

The basic facts are not in dispute.  On March 18, 2002, VA 
received claims for service connection for PTSD, for 
residuals of a right wrist fracture, and for residuals of a 
right elbow fracture.  On November 1, 2002, VA received a 
claim for TDIU benefits.  On March 31, 2003, VA received a 
claim for service connection for adenocarcinoma of the lungs.  
Each of the claims for service connection was filed on behalf 
of the veteran, and was pending at the time of his death.  
Pursuant to these claims, service connection for each 
disability was subsequently granted

All of the competent medical evidence in the claims file at 
the time of the veteran's death, which consisted of VA 
examination reports and private treatment records, had been 
received by VA after the dates of receipt of each claim-
i.e., later than the currently assigned effective dates for 
each disability.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release. 38 U.S.C.A. § 5110(b)(1) 
(West 2002).

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Prior to the veteran's death, he filed a claim on March 18, 
2002, for service connection for PTSD, residuals of a right 
wrist fracture, and residuals of a right elbow fracture; and 
filed a claim on March 31, 2003, for service connection for 
adenocarcinoma of the lungs.  Prior to such dates, the 
evidence reflects no request for service connection for any 
such disabilities in any filings.  Hence, there is not a 
single document of record, prior to March 18, 2002, that may 
be reasonably construed as a claim for service connection for 
PTSD, residuals of a right wrist fracture, or residuals of a 
right elbow fracture; and prior to March 31, 2003, that may 
be reasonably construed as a claim for service connection for 
adenocarcinoma of the lungs.  38 C.F.R. §§ 3.151(a), 
3.155(a).  Hence, the effective dates cannot be earlier than 
the dates such claims were received by VA.  38 C.F.R. 
§ 3.400.   

The appellant contends that the effective dates should be the 
date following the veteran's discharge from service in 
September 1969.  However, no claim for service connection for 
any of the disabilities was received until March 18, 2002, 
and there are no prior documents that can be construed as 
claims for service connection.  While the veteran may have 
sustained injury in service or been diagnosed with a 
disability prior to the award of service connection, the 
effective date of each of the claims is governed by 
provisions of 38 C.F.R. § 3.400-namely, the latter of the 
date either such claims were received by VA or the disability 
arose.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply, however, only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Hence, the provisions of 38 C.F.R. § 3.157(b)(1) 
are not for application in determining the effective date of 
an award of service connection.  

The RO correctly assigned the dates of claim-March 18, 2002, 
for the award of service connection and compensation for 
PTSD, for residuals of a right wrist fracture, and for 
residuals of a right elbow fracture; and March 31, 2003, for 
the award of service connection and a 100 percent disability 
rating for adenocarcinoma of the lungs.  Accordingly, each of 
the claims for an earlier effective date must be denied as a 
matter of law.

B.  TDIU Benefits, for Accrued Purposes

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

A TDIU is not an available benefit for a VA compensation 
beneficiary who has a total schedular rating.  Cf. VAOPGPREC 
6-99.  In October 2003, the RO granted service connection and 
assigned a 100 percent disability rating for adenocarcinoma 
of the lungs, effective March 31, 2003.  Hence, for accrued 
benefit purposes, the claim for a TDIU has been limited to 
the period from the date of claim on November 1, 2002, to 
March 30, 2003.
   
In determining whether the appellant, for accrued benefit 
purposes, is entitled to a TDIU for the period from 
November 1, 2002, to March 30, 2003, neither the veteran's 
non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. § 3.341(a).

Prior to March 31, 2003, service connection had been 
established for PTSD, rated as 30 percent disabling; 
residuals of a right wrist fracture, rated as 10 percent 
disabling; and residuals of a right elbow fracture, rated as 
0 percent (noncompensable) disabling-for a combined 
disability rating of 40 percent, effective March 18, 2002.  
These ratings clearly do not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  That 
notwithstanding, the record simply does not establish that 
the veteran's service-connected disabilities alone rendered 
him unemployable, for accrued benefit purposes.  

In this case, records in the claims file at the time of the 
veteran's death reflect that he had a history of job 
instability.  The report of a July 2002 VA examination 
indicates that the veteran was currently unemployed.  The 
examiner opined that the veteran's PTSD appeared to have 
significantly affected his life in terms of stability in his 
work.  A July 2002 VA joints examination report also noted 
flare-ups of pain involving the veteran's right upper 
extremity.

In August 2002, a VA examiner again noted the veteran's 
trouble with continuous employment. A global assessment of 
functioning (GAF) score of 55 was assigned.

In November 2002, Joanne L. Pegg-McNab, Ph.D., a clinical 
psychologist, noted that the veteran was currently 
unemployed, following an altercation with his boss; and that 
the veteran presented with a "markedly unstable work 
history."  Dr. Pegg-McNab assigned a GAF score in the range 
of 41 to 50, and noted that re-evaluation may be necessary 
due to recent reports by the veteran of visual 
hallucinations.  No overt psychotic symptomatology was 
demonstrated, however, during a three-hour session.
 
Neither VA examiners nor Dr. Pegg-McNab opined that the 
veteran was unemployable based solely on service-connected 
disabilities.  A GAF score in from range of 41 to 50 is 
indicative of being unable to keep a job (DSM-IV).  The Board 
notes that, per the DSM-IV, a GAF score of 45 does not 
establish total disability, but rather indicates serious 
impairment in occupational functioning.  There is also 
evidence of alcohol use, described by Dr. Pegg-McNab as 
attempts to "self-medicate."
  
Even when considering additional findings of "an inability 
to handle reasonable interpersonal relationships" and some 
additional impairment due to daily flare-ups of pain in the 
right upper extremity, the overall evidence simply does not 
demonstrate that the veteran was unable to obtain or retain 
substantially gainful employment solely because of his 
service-connected disabilities.

The ultimate question is whether the veteran was capable of 
performing the physical and mental acts required by 
employment, not whether he could find employment.  See Van 
Hoose, 4 Vet. App. at 363.  

Significantly, there is no competent opinion of record that 
the veteran was, indeed, unemployable solely on the basis of 
service-connected disabilities.  The evidence in the file at 
date of death fails to show that the veteran's service-
connected disabilities alone precluded employment, consistent 
with the veteran's experience, for the period from November 
1, 2002, to March 30, 2003.

The veteran had not been hospitalized for service-connected 
disabilities, and had not been placed on doctor-ordered 
bedrest during the applicable period.

As noted above, impairment from non-service-connected 
disabilities is not for consideration in awarding a TDIU, for 
accrued benefit purposes.  See 38 C.F.R. § 3.341(a).  Here, 
the evidence weighs against the claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than March 18, 2002, for the award 
of service connection and compensation for PTSD, for accrued 
benefit purposes, is denied.  

An effective date earlier than March 18, 2002, for the award 
of service connection and compensation for residuals of a 
right wrist fracture, for accrued benefit purposes, is 
denied.  

An effective date earlier than March 18, 2002, for the award 
of service connection and compensation for residuals of a 
right elbow fracture, for accrued benefit purposes, is 
denied.  

An effective date earlier than March 31, 2003, for the award 
of service connection and a 100 percent disability rating for 
adenocarcinoma of the lungs, for accrued benefit purposes, is 
denied.  

A TDIU for the period from November 1, 2002, to March 30, 
2003, for accrued benefit purposes, is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


